     Case: 1:18-cv-00634-SO Doc #: 66 Filed: 03/05/21 1 of 2. PageID #: 11825




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

KEVIN KEITH,                                 :
                                             :
               Petitioner,                   :        CASE NO. 1:18-cv-634
                                             :
       v.                                    :
                                             :        Judge Solomon Oliver, Jr.
LYNEAL WAINWRIGHT, Warden,                   :
                                             :
               Respondent.                   :


                    WARDEN’S OPPOSITION TO KEITH’S MOTION
                       FOR ORAL ARGUMENT (ECF. No. 65)


       Keith filed his fourth-in-time habeas petition directly with this Court. (ECF. No. 1).

Following transfer to the Sixth Circuit Court of Appeals granted Keith permission to proceed on

his successive petition. (ECF. No. 16). The Warden filed his Return of Writ (ECF. No. 26), Keith

filed a Traverse (ECF. No. 28), and the Warden filed a Sur-Reply (ECF. No. 31). The Magistrate

Judge carefully reviewed the pleadings and record, recommended Keith’s successive petition be

denied. (ECF. No. 56). Keith timely objected (ECF. No. 58), and the Warden responded (ECF.

No. 60). Keith now seeks an oral argument, presumably to orally explain his written objections to

the magistrate judge’s report and recommendation. (ECF. No. 65).

       The Warden opposes Keith’s request because the issues have been fully briefed. In addition

to the parties’ briefing, the Court has the benefit of having the detailed and succinct Magistrate

Judge’s report and recommendation. Thus, the Warden does not believe oral argument will benefit

the Court.

       For these reasons, the Warden respectfully opposes Keith’s request to hold oral arguments

on his successive habeas petition.
     Case: 1:18-cv-00634-SO Doc #: 66 Filed: 03/05/21 2 of 2. PageID #: 11826




                                                Respectfully submitted,

                                                DAVE YOST
                                                Ohio Attorney General

                                                /s/   Brenda S. Leikala
                                                Brenda S. Leikala (0072635)
                                                Senior Assistant Attorney General
                                                Criminal Justice Section, Capital Crimes Unit
                                                30 East Broad Street, 23rd Floor
                                                Columbus, Ohio 43215-3428
                                                (614) 995-1930; (877) 469-0567 (Facsimile)
                                                Brenda.Leikala@ohioattorneygeneral.gov
                                                COUNSEL FOR RESPONDENT




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2021, a copy of the forgoing document was filed

electronically. Notice of this filing has been sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing through

the Court’s system.

                                                /s/   Brenda S. Leikala
                                                Brenda S. Leikala (0072635)
                                                Senior Assistant Attorney General




                                                      2
